 



WHEN RECORDED RETURN TO:                  

 

NOTICE OF CONFIDENTIALITY RIGHTS: IF YOU ARE A NATURAL PERSON, YOU MAY REMOVE OR
STRIKE ANY OF THE FOLLOWING INFORMATION FROM THIS INSTRUMENT BEFORE IT IS FILED
FOR RECORD IN THE PUBLIC RECORDS: YOUR SOCIAL SECURITY NUMBER OR YOUR DRIVER’S
LICENSE NUMBER.

 

MORTGAGE, DEED OF TRUST, ASSIGNMENT OF
PRODUCTION, SECURITY AGREEMENT, FIXTURE FILING AND FINANCING
STATEMENT

FROM

AMERICAN PETRO-HUNTER INC.


TO

ASYM ENERGY OPPORTUNITIES LLC

AS MORTGAGEE

 

A CARBON, PHOTOGRAPHIC, FACSIMILE OR OTHER REPRODUCTION OF THIS INSTRUMENT IS
SUFFICIENT AS A FINANCING STATEMENT.

 

A POWER OF SALE HAS BEEN GRANTED IN THIS INSTRUMENT. IN CERTAIN STATES, A POWER
OF SALE MAY ALLOW THE MORTGAGEE TO TAKE THE MORTGAGED PROPERTY AND SELL IT
WITHOUT GOING TO COURT IN A FORECLOSURE ACTION UPON DEFAULT BY THE MORTGAGOR
UNDER THIS INSTRUMENT.

 

THIS INSTRUMENT CONTAINS AFTER-ACQUIRED PROPERTY PROVISIONS.

 

THIS INSTRUMENT SECURES PAYMENT OF FUTURE ADVANCES.

 

THIS INSTRUMENT COVERS PROCEEDS OF MORTGAGED PROPERTY.

 

THIS INSTRUMENT COVERS AS EXTRACTED COLLATERAL, MINERALS AND OTHER SUBSTANCES OF
VALUE WHICH MAY BE EXTRACTED FROM THE EARTH (INCLUDING WITHOUT LIMITATION OIL
AND GAS) AND ACCOUNTS RESULTING FROM THE SALE OF AS EXTRACTED COLLATERAL. THIS
FINANCING STATEMENT IS TO BE RECORDED OR FILED FOR RECORD, AMONG OTHER PLACES,
IN THE REAL ESTATE RECORDS OR SIMILAR RECORDS OF THE COUNTY RECORDERS OF THE
COUNTIES LISTED ON EXHIBIT A HERETO. THE MORTGAGOR HAS AN INTEREST OF RECORD IN
THE REAL ESTATE CONCERNED, WHICH INTEREST IS DESCRIBED IN EXHIBIT A ATTACHED
HERETO.

 

PORTIONS OF THE MORTGAGED PROPERTY ARE GOODS WHICH ARE OR ARE TO BECOME AFFIXED
TO OR FIXTURES ON THE LAND DESCRIBED IN OR REFERRED TO IN EXHIBIT A HERETO. THIS
FINANCING STATEMENT IS TO BE FILED FOR RECORD OR RECORDED, AMONG OTHER PLACES,
IN THE REAL ESTATE RECORDS OR SIMILAR RECORDS OF EACH COUNTY IN WHICH SAID LAND
OR ANY PORTION THEREOF IS LOCATED. THE MORTGAGOR IS THE OWNER OF RECORD INTEREST
IN THE REAL ESTATE CONCERNED. THIS INSTRUMENT IS ALSO TO BE INDEXED IN THE INDEX
OF FINANCING STATEMENTS.

 

 

 

 



TABLE OF CONTENTS

 

ARTICLE I  Grant of Lien and Indebtedness Secured 1 Section 1.01 Grant of Liens
1 Section 1.02 Grant of Security Interest 4 Section 1.03 Indebtedness Secured 5
Section 1.04 Fixture Filing, Etc 5 Section 1.05 Defined Terms 5     ARTICLE II 
Assignment of Production, Accounts and Proceeds 6 Section 2.01 Assignment 6
Section 2.02 [Reserved] 6 Section 2.03 No Modification of Payment Obligations 6
Section 2.04 Effectuating Payment of Production Proceeds to Mortgagee 7 Section
2.05 Application of Production Proceeds 7 Section 2.06 Release from Liability;
Indemnification 7     ARTICLE III Representations, Warranties and Covenants 8
Section 3.01 [Reserved] 8 Section 3.02 Defend Title 8 Section 3.03 Not a Foreign
Person 8 Section 3.04 Taxes, Insurance and Fees 8 Section 3.05 Operation By
Third Parties 8 Section 3.06 Failure to Perform 9 Section 3.07
Sale, Encumbrance or Removal 9 Section 3.08 Sale of Production 10 Section 3.09
Operation of Mortgaged Property 10 Section 3.10 [Reserved] 11 Section 3.11
Environmental. 11 Section 3.12 Not Abandon Wells; Participate in Operations 12
Section 3.13 Condemnation Awards 12 Section 3.14 Insurance 12 Section 3.15
Compliance with Leases 13 Section 3.16 Further Assurance 13 Section 3.17 Name
and Place of Business 13 Section 3.18 [Reserved] 14 Section 3.19
Inspection; Management 14     ARTICLE IV  Rights and Remedies 14 Section 4.01
Event of Default 14 Section 4.02 Foreclosure and Sale 14 Section 4.03 Agents 16
Section 4.04 Judicial Foreclosure; Receivership 16 Section 4.05 Foreclosure for
Installments 16 Section 4.06 Separate Sales 17 Section 4.07 Possession of
Mortgaged Property 17 Section 4.08 Occupancy After Foreclosure 17 Section 4.09
Remedies Cumulative, Concurrent and Nonexclusive 17 Section 4.10 No Release of
Obligations 18 Section 4.11 Release of and Resort to Collateral 18 Section 4.12
Waiver of Redemption, Notice and Marshalling of Assets, Etc 18

 

i

 

 

Section 4.13 Discontinuance of Proceedings 18 Section 4.14 Application of
Proceeds 18 Section 4.15 Resignation of Operator 19 Section 4.16 Indemnity 19  
  ARTICLE V. Trustee 20 Section 5.01 Duties, Rights, and Powers of Trustee 20
Section 5.02 Successor Trustee 20 Section 5.03 Retention of Moneys 20    
ARTICLE VI  Miscellaneous 20 Section 6.01 Instrument Construed as Mortgage, Etc
20 Section 6.02 Release of Mortgage 21 Section 6.03 Severability 21 Section 6.04
Successors and Assigns of Parties 21 Section 6.05 Satisfaction of Prior
Encumbrance 21 Section 6.06 Subrogation of Trustee 21 Section 6.07 Nature of
Covenants 21 Section 6.08 Notices 21 Section 6.09 Counterparts 21 Section 6.10
Effective as a Financing Statement 22 Section 6.11 No Impairment of Security 22
Section 6.12 Acts Not Constituting Waiver 22 Section 6.13 Mortgagor’s Successors
23 Section 6.16 Exculpation Provisions 23 Section 6.17 FINAL AGREEMENT 23
Section 6.18 Subrogation; Prior Mortgages 24 Section 6.19 Compliance with Usury
Laws 24 Section 6.20 Certain Obligations of Mortgagor 24 Section 6.21 Authority
of Mortgagee 24



 



ii

 

 

FIRST LIEN MORTGAGE, DEED OF TRUST, ASSIGNMENT OF
PRODUCTION, SECURITY AGREEMENT, FIXTURE FILING AND FINANCING STATEMENT

 

This FIRST LIEN MORTGAGE, DEED OF TRUST, ASSIGNMENT OF PRODUCTION, SECURITY
AGREEMENT, FIXTURE FILING AND FINANCING STATEMENT (this “Mortgage”) is entered
into as of the Effective Date (as hereinafter defined) by AMERICAN PETRO-HUNTER,
a Nevada corporation whose address for notice is 17470 North Pacesetter Way,
Scottsdale, AZ 85255 (“Mortgagor”), and ASYM ENERGY OPPORTUNITIES LLC, a
Delaware limited liability company, whose address for notice is 1055 Washington
Boulevard, Suite 410, Stamford, CT 06901, Attention: Greg Imbruce, acting in its
capacity as lender (together with its successors and assigns in such capacity,
“Mortgagee”).

 

RECITALS:

 

A.           Pursuant to that certain Purchase Agreement and Security Agreement
dated as of June ___, 2012, by and among Mortgagee, (the “Borrower”) and the
Mortgagee, and as the same may be further amended, restated, modified or
supplemented and in effect from time to time, the “Purchase Agreement”), the
Borrower, has, among other things, issued to Mortgagee that certain Senior
Secured Prmissory, dated as of June ___, 2012, in the maximum amount of
$10,000,000, payable to the order of Mortgagee (the “Note”), subject to the
terms and conditions set forth in the Purchase Agreement.

 

B.           Pursuant to Amendment No. 2, the Mortgagee, has, among other
things, agreed to loan $300,000 to the Mortgagor, and the Mortgagor, has, among
other things, agreed to issue to Mortgagee that certain Senior Secured
Promissory Note, dated as of June __, 2012, in the maximum amount of $300,000,
payable to the order of Mortgagee.

 

C.           Mortgagor has agreed that all of the Indebtedness (as defined in
Section 1.03 hereof) is intended to be secured in part by this Mortgage and
recorded in those jurisdictions as set forth on Exhibit A of this Mortgage.

 

F.           The entering into of the Purchase Agreement by Mortgagee and the
satisfaction of its obligations thereunder are conditioned upon the execution
and delivery by Mortgagor of this Mortgage, and Mortgagor has agreed to enter
into this Mortgage.

 

THEREFORE, in order to comply with the terms and conditions of the Purchase
Agreement and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Mortgagor hereby agrees with
Mortgagee as follows:

 

ARTICLE I
Grant of Lien and Indebtedness Secured

 

Section 1.01         Grant of Liens. To secure payment of the Indebtedness and
the performance of the covenants and obligations herein contained and contained
in the Purchase Agreement and any other Loan Document (as defined below) to
which Mortgagor is a party, Mortgagor does by these presents hereby GRANT,
BARGAIN, SELL, ASSIGN, MORTGAGE, PLEDGE, HYPOTHECATE, TRANSFER and CONVEY unto
Mortgagee and Mortgagee’s successors and substitutes in trust hereunder, WITH A
POWER OF SALE, for the use and benefit of Mortgagee (on its behalf and on behalf
of the Purchasers), the real and personal property, rights, titles, interests
and estates described in the following paragraphs (a) through (l) (collectively
called the “Mortgaged Property”):

 

1

 

 

(a)          All rights, titles, interests and estates now owned or hereafter
acquired by Mortgagor in and to the oil and gas leases and/or oil, gas and other
mineral leases, other mineral properties, mineral servitudes and/or mineral
rights, operating rights, royalty interests, net profits interests, net revenue
interests, overriding royalty interests and other interests and estates and the
lands and premises covered or affected thereby which are described on Exhibit A
hereto without regard to any limitations as to specific lands or depths that may
be set forth in Exhibit A (collectively called the “Hydrocarbon Property”) or
which Hydrocarbon Property is otherwise referred to herein, and specifically,
but without limitation, the undivided interests of Mortgagor which are more
particularly described on attached Exhibit A.

 

(b)          All rights, titles, interests and estates now owned or hereafter
acquired by Mortgagor in and to (i) the properties now or hereafter pooled or
unitized with any Hydrocarbon Property; (ii) all presently existing or future
unitization, communitization, pooling agreements and designations, orders or
declarations of pooled units and the units created thereby (including, without
limitation, all units created under orders, regulations, rules or other official
acts of any federal, state or other governmental body or agency having
jurisdiction and any units created solely among working interest owners pursuant
to operating agreements or otherwise) which may affect all or any portion of the
Hydrocarbon Property including, without limitation, those units which may be
described or referred to on attached Exhibit A; (iii) the APA, all operating
agreements, production sales or other contracts, processing agreements,
transportation agreements, gas balancing agreements, farmout agreements, farm-in
agreements, salt water disposal agreements, area of mutual interest agreements,
equipment leases and other agreements described or referred to in this Mortgage
or which relate to any of the Hydrocarbon Property or interests in the
Hydrocarbon Property described or referred to herein or on attached Exhibit A or
to the production, sale, purchase, exchange, processing, handling, storage,
transporting or marketing of the Hydrocarbons (as defined in Section 1.01(c)
hereof) from or attributable to such Hydrocarbon Property or interests; (iv) all
geological, geophysical, engineering, accounting, title, legal, and other
technical or business data concerning the Hydrocarbon Property, the
Hydrocarbons, or any other item of Hydrocarbon Property which are in the
possession of Mortgagor or in which Mortgagor can otherwise grant a security
interest, and all books, files, records, magnetic media, computer records, and
other forms of recording or obtaining access to such data; and (v) the
Hydrocarbon Property described on attached Exhibit A and covered by this
Mortgage even though Mortgagor’s interests therein be incorrectly described or a
description of a part or all of such Hydrocarbon Property or Mortgagor’s
interests therein be omitted; it being intended by Mortgagor and Mortgagee
herein to cover and affect hereby all interests which Mortgagor may now own or
may hereafter acquire in and to the Hydrocarbon Property notwithstanding that
the interests as specified on Exhibit A may be limited to particular lands,
specified depths or particular types of property interests.

 

(c)          All rights, titles, interests and estates now owned or hereafter
acquired by Mortgagor in and to all oil, gas, casinghead gas, condensate,
distillate, liquid hydrocarbons, gaseous hydrocarbons and all products refined
therefrom and all other minerals (collectively called the “Hydrocarbons”) in and
under and which may be produced and saved from or attributable to the
Hydrocarbon Property, the lands pooled or unitized therewith and Mortgagor’s
interests therein, including all oil in tanks and all rents, issues, profits,
proceeds, products, revenues and other income from or attributable to the
Hydrocarbons, the Hydrocarbon Property, the lands pooled or unitized therewith
and Mortgagor’s interests therein.

 

2

 

 

(d)          All tenements, hereditaments, appurtenances and properties in
anywise appertaining, belonging, affixed or incidental to the Hydrocarbon
Property, and any and all rights, titles, interests and estates described or
referred to in paragraphs (a) and (b) above, which are now owned or which may
hereafter be acquired by Mortgagor, including, without limitation, any and all
property, real or personal, now owned or hereafter acquired and situated upon,
used, held for use, or useful in connection with the operating, working,
extraction, treatment, marketing, gathering, transmission or development of any
of such Hydrocarbon Property or the lands pooled or unitized therewith or the
Hydrocarbons and including any and all oil wells, gas wells, injection wells,
water wells or other wells, buildings, structures, field separators, liquid
extraction plants, plant compressors, pumps, pumping units, pipelines, sales and
flow lines, gathering systems, field gathering systems, salt water disposal
facilities, tanks and tank batteries, fixtures, valves, fittings, machinery and
parts, engines, boilers, meters, apparatus, goods, inventory, equipment,
appliances, tools, implements, cables, wires, towers, casing, tubing and rods,
surface leases, rights-of-way, easements, servitudes, licenses and other surface
and subsurface rights together with all additions, substitutions, replacements,
accessions and attachments to any and all of the foregoing properties.

 

(e)          Any property that may from time to time hereafter, by delivery or
by writing of any kind, be subjected to the lien and security interest hereof by
Mortgagor or by anyone on Mortgagor’s behalf; and Mortgagee is hereby authorized
to receive the same at any time as additional security hereunder.

 

(f)          All of the rights, titles and interests of every nature whatsoever
now owned or hereafter acquired by Mortgagor in and to the Hydrocarbon Property
rights, titles, interests and estates and every part and parcel thereof,
including, without limitation, the Hydrocarbon Property rights, titles,
interests and estates as the same may be enlarged by the discharge of any
payments out of production or by the removal of any charges or encumbrances to
which any of the Hydrocarbon Property rights, titles, interests or estates are
subject, or otherwise; all rights of Mortgagor to liens and security interests
securing payment of proceeds from the sale of production from the Mortgaged
Property, including, but not limited to, those liens and security interests
provided in §9.343 of the Applicable UCC, as amended from time to time, any
other statute enacted in the jurisdiction in which the Hydrocarbon Property is
located or statute made applicable to the Hydrocarbon Property under federal law
(or some combination of federal and state law); together with any and all
renewals and extensions of any of the Hydrocarbon Property rights, titles,
interests or estates; all contracts and agreements supplemental to or amendatory
of or in substitution for the contracts and agreements described or mentioned
above; and any and all additional interests of any kind hereafter acquired by
Mortgagor in and to the Hydrocarbon Property rights, titles, interests or
estates.

 

(g)          All accounts, contract rights, inventory, choses in action (i.e.,
rights to enforce contracts or to bring claims thereunder), commercial tort
claims, general intangibles, insurance contracts and insurance proceeds
(regardless of whether the same arose, and/or the events which gave rise to the
same occurred, on or before or after the date hereof) and all proceeds and
products of all such portions of the Hydrocarbon Property or the Hydrocarbons
and payments in lieu of production, whether such proceeds or payments are goods,
money, documents, instruments, chattel paper, securities, accounts, general
intangibles, fixtures, real property, or other assets and regardless of whether
such payments accrued, and/or the events which gave rise to such payments
occurred, on or before or after the date hereof, including, without limitation,
“take or pay” payments and similar payments, payments received in settlement of
or pursuant to a judgment rendered with respect to take or pay or similar
obligations or other obligations under a production sales contract, payments
received in buyout or buydown or other settlement of a production sales
contract, and payments received under a gas balancing or similar agreement as a
result of (or received otherwise in settlement of or pursuant to judgment
rendered with respect to) rights held by Mortgagor as a result of Mortgagor
(and/or its predecessors in title) taking or having taken less gas from lands
covered by a Hydrocarbon Property (or lands pooled or unitized therewith) than
its ownership of such Hydrocarbon Property would entitle it to receive.

 

(h)          Without limitation of the generality of the foregoing, any rights
and interests of Mortgagor under any present or future hedge or swap agreements,
caps, floors, collars, exchanges, forwards or other hedge or protection
agreements or transactions relating to crude oil, natural gas or other
Hydrocarbons, or any option with respect to any such agreement or transaction
now existing or hereafter entered into by or on behalf of Mortgagor.

 

3

 

 

(i)          All licenses, permits and other regulatory approvals held by
Mortgagor relating to the Mortgaged Property.

 

(j)          All proceeds of all of the rights, titles and interests of
Mortgagor described in the foregoing paragraphs (a) through (i), regardless of
whether such proceeds or payments are goods, money, documents, instruments,
chattel paper, securities, accounts, payment intangibles, general intangibles,
fixtures, real/immovable property, personal/movable property or other assets.

 

(k)          In addition to the rights granted to Mortgagee in Section 1.01(f)
of this Mortgage, any and all liens, security interests, financing statements or
similar interests of Mortgagor attributable to its interest in the Hydrocarbons
and proceeds of runs therefrom arising under or created by any statutory
provision, judicial decision or otherwise.

 

(l)          All of Mortgagor’s rights and interests pursuant to the provisions
of § 9.343 of the Applicable UCC and of any similar state or local jurisdiction
statute in any state wherein the Mortgaged Property is located, hereby vesting
in Mortgagee all of Mortgagor’s rights as an interest owner to the continuing
security interest in and liens upon the Mortgaged Property.

 

Any fractions or percentages specified on attached Exhibit A in referring to
Mortgagor’s interests are solely for purposes of the warranties made by
Mortgagor pursuant to Section 3.05 hereof and shall in no manner limit the
quantum of interest affected by this Section 1.01 with respect to any
Hydrocarbon Property or with respect to any unit or well identified on said
Exhibit A.

 

TO HAVE AND TO HOLD the Mortgaged Property unto Mortgagee and to his successors
and assigns forever to secure the payment of the Indebtedness and to secure the
performance of the covenants, agreements, and obligations of Mortgagor herein
contained.

 

Section 1.02         Grant of Security Interest. To further secure the
Indebtedness, Mortgagor hereby grants to Mortgagee a security interest in and to
the Mortgaged Property (whether now or hereafter acquired by operation of law or
otherwise) (subject to the existing Liens) insofar as the Mortgaged Property
consists of equipment, accounts, contract rights, general intangibles, insurance
contracts, insurance proceeds, inventory, Hydrocarbons, fixtures and any and all
other personal property of any kind or character defined in and subject to the
provisions of the Uniform Commercial Code presently in effect in the
jurisdiction in which the Mortgaged Property is situated (“Applicable UCC”),
including the proceeds and products from any and all of such personal property.
Upon the happening of any of the Events of Default (as defined in Section 4.01
hereof), Mortgagee is and shall be entitled to all of the rights, powers and
remedies afforded a secured party by the Applicable UCC with reference to the
personal property and fixtures in which Mortgagee has been granted a security
interest herein, or Mortgagee may proceed as to both the real and personal
property covered hereby in accordance with the rights and remedies granted under
this Mortgage in respect of the real property covered hereby. Such rights,
powers and remedies shall be cumulative and in addition to those granted to
Mortgagee under any other provision of this Mortgage or under any other security
instrument. Written notice mailed to Mortgagor as provided herein at least ten
(10) business days prior to the date of public sale of any part of the Mortgaged
Property which is personal property subject to the provisions of the Applicable
UCC, or prior to the date after which private sale of any such part of the
Mortgaged Property will be made, shall constitute reasonable notice. Except as
otherwise expressly provided in this Mortgage, all terms in this Mortgage
relating to the Mortgaged Property and the grant of the foregoing security
interest which are defined in the Applicable UCC shall have the meanings
assigned to them in Article 9 (or, absent definition in Article 9, in any other
Article) of the Applicable UCC, as those meanings may be amended, revised or
replaced from time to time. Notwithstanding the foregoing, the parties intend
that the terms used herein which are defined in the Applicable UCC have, at all
times, the broadest and most inclusive meanings possible.

 

4

 

 

Section 1.03         Indebtedness Secured. This Mortgage is executed and
delivered by Mortgagor to secure and enforce the following (the “Indebtedness”):

 

(a)          All obligations, liabilities and indebtedness of every nature of
Mortgagor from time to time owed or owing under or in respect of this Mortgage,
the Purchase Agreement, the Security Agreement, the Note, and any other Security
Instrument (as defined in the Purchase Agreement), as the case may be, including
without limitation the principal amount of all debts, claims and indebtedness,
accrued and unpaid interest and all fees, costs and expenses, whether primary,
secondary, direct, contingent, fixed or otherwise, heretofore, now and/or from
time to time hereafter owing, due or payable whether before or after the filing
of a bankruptcy, insolvency or similar proceeding under applicable federal,
state, foreign or other law and any other amounts that be loaned from time to
time by the Mortgagee to the Mortgagor.

 

(b)          Without limiting the generality of the foregoing, all post-petition
interest, expenses and other duties and liabilities with respect to
indebtedness, liabilities or other obligations described above in this Section
1.03, which would be owed but for the fact that they are unenforceable or not
allowable due to the existence of a bankruptcy, reorganization or similar
proceeding.

 

Section 1.04         Fixture Filing, Etc. Without in any manner limiting the
generality of any of the other provisions of this Mortgage: (i) some portions of
the goods described or to which reference is made herein are or are to become
fixtures on the land described or to which reference is made herein or on
attached Exhibit A; (ii) the security interests created hereby under applicable
provisions of the Applicable UCC will attach to Hydrocarbons (minerals including
oil and gas), as extracted collateral or the accounts resulting from the sale
thereof at the wellhead or minehead located on the land described or to which
reference is made herein; (iii) this Mortgage is to be filed of record in the
real estate records as a financing statement; and (iv) Mortgagor is the record
owner of the real estate or interests in the real estate comprised of the
Mortgaged Property.

 

Section 1.05         Defined Terms. Any capitalized term used in this Mortgage
and not defined in this Mortgage shall have the meaning assigned to such term in
the Purchase Agreement.

 

5

 

 

ARTICLE II
Assignment of Production, Accounts and Proceeds

 

Section 2.01         Assignment. Mortgagor does hereby absolutely and
unconditionally assign, transfer and convey unto Mortgagee, its successors and
assigns, all of the Hydrocarbons and all products obtained or processed
therefrom, and the revenues and proceeds now and hereafter attributable to the
Hydrocarbons and said products and all accounts arising therefrom or in
connection therewith and all payments in lieu of the Hydrocarbons such as “take
or pay” payments or settlements (all of the foregoing, the “Production
Proceeds”), together with the immediate and continuing right to collect and
receive such Production Proceeds. The Hydrocarbons and products are to be
delivered into pipe lines connected with the Mortgaged Property, or to the
purchaser thereof, to the credit of Mortgagee (to the extent of the Mortgagor’s
interest therein); and all such Production Proceeds shall be paid directly to a
deposit account subject to a deposit account control agreement, in form and
substance acceptable to Mortgagee, among Mortgagor, Mortgagee and the applicable
financial institution where the deposit account is maintained, with no duty or
obligation of any party paying the same to inquire into the rights of Mortgagee
to receive the same, what application is made thereof, or as to any other
matter. Mortgagor directs and instructs any and all purchasers of any
Hydrocarbons to pay to such deposit accounts all of the Production Proceeds
accruing to Mortgagor’s interest until such time as such purchasers have been
furnished with evidence that all Indebtedness has been paid in full in cash and
that this Mortgage has been released. Mortgagor agrees that no purchasers of the
Hydrocarbons shall have any responsibility for the application of any funds paid
to Mortgagee. Mortgagor agrees to perform all such acts, and to execute all such
further assignments, transfer orders and division orders, and other instruments
as may be required or desired by Mortgagee or any party in order to have the
Production Proceeds paid to Mortgagee. Upon the occurrence and during the
continuance of an Event of Default, Mortgagee is fully authorized to receive and
receipt for the Production Proceeds; to endorse and cash any and all checks and
drafts payable to the order of Mortgagor or Mortgagee for the account of
Mortgagor received from or in connection with the Production Proceeds and to
hold the Production Proceeds in a bank account as additional collateral securing
the Indebtedness; and to execute transfer and division orders in the name of
Mortgagor, or otherwise, with warranties binding Mortgagor. All Production
Proceeds received by Mortgagee pursuant to this assignment shall be applied as
provided in the other Loan Documents. Mortgagee shall not be liable for any
delay, neglect or failure to effect collection of any Production Proceeds or to
take any other action in connection therewith or hereunder; but Mortgagee shall
have the right, exercisable at its election at any time after an Event of
Default has occurred and is continuing, in the name of Mortgagor or otherwise,
to prosecute and defend any and all actions or legal proceedings deemed
advisable by Mortgagee in order to collect such funds and to protect the
interests of Mortgagee and/or Mortgagor, with all costs, expenses and attorneys’
fees incurred in connection therewith being paid by Mortgagor and until so paid
being a part of the Indebtedness secured by this Mortgage. Mortgagor agrees to
perform all such acts, and to execute all such further assignments, transfer
orders and division orders, letters-in-lieu and other instruments as may be
required or desired by Mortgagee or any party in order to effectuate the
provisions contained in this Section 2.01. Mortgagor hereby appoints Mortgagee
as its attorney-in-fact to pursue any and all rights of Mortgagor to liens on
and security interests in the Hydrocarbons securing payment of proceeds of runs
attributable to the Hydrocarbons, provided Mortgagee shall only be permitted to
exercise such power of attorney granted pursuant to this sentence after the
occurrence and during the continuance of an Event of Default. The power of
attorney granted to Mortgagee in this Section 2.01, being coupled with an
interest, shall be irrevocable so long as the Indebtedness or any part thereof
remains unpaid.

 

Section 2.02         [Reserved].

 

Section 2.03         No Modification of Payment Obligations. Nothing herein
contained shall modify or otherwise alter, limit or modify the absolute
obligation of Mortgagor and the other Mortgagor Parties to make prompt payment
of all principal, interest and other amounts owing on the Indebtedness when and
as the same become due regardless of whether the Production Proceeds are
sufficient to pay the same and the rights provided in accordance with the
foregoing assignment provision shall be cumulative of all other security of any
and every character now or hereafter existing to secure payment of the
Indebtedness.

 

6

 

 

Section 2.04         Effectuating Payment of Production Proceeds to Mortgagee.
If under any existing sales agreements, other than division orders or transfer
orders, any Production Proceeds are required to be paid by the purchaser to
Mortgagor so that under such existing agreements payment cannot be made of such
Production Proceeds to Mortgagee, Mortgagor’s interest in all Production
Proceeds under such sales agreements and in all other Production Proceeds which
for any reason may be paid to Mortgagor shall, when received by Mortgagor,
constitute trust funds in Mortgagor’s hands and shall be immediately paid over
to Mortgagee. Without limitation upon any of the foregoing, Mortgagor hereby
constitutes and appoints Mortgagee as Mortgagor’s special attorney-in-fact (with
full power of substitution, either generally or for such periods or purposes as
Mortgagee may from time to time prescribe) in the name, place and stead of
Mortgagor to do any and every act and exercise any and every power that
Mortgagor might or could do or exercise personally with respect to all
Hydrocarbons and Production Proceeds expressly inclusive, but not limited to,
giving and granting unto said attorney-in-fact full power and authority to do
and perform any and every act and thing whatsoever necessary and requisite to be
done as fully and to all intents and purposes, as Mortgagor might or could do if
personally present (provided such power of attorney granted pursuant to this
sentence shall only be exercisable by Mortgagee upon the occurrence and during
the continuance of an Event of Default); and Mortgagor shall be bound thereby as
fully and effectively as if Mortgagor had personally executed, acknowledged and
delivered any of the foregoing certificates or documents. The powers and
authorities herein conferred upon Mortgagee may be exercised by Mortgagee
through any person who, at the time of the execution of the particular
instrument, is an officer of Mortgagee. The power of attorney herein conferred
is granted for valuable consideration and hence is coupled with an interest and
is irrevocable so long as the Indebtedness, or any part thereof, shall remain
unpaid or any commitment to lend under the Purchase Agreement remains
outstanding. All persons dealing with Mortgagee or any substitute shall be fully
protected in treating the powers and authorities conferred by this paragraph as
continuing in full force and effect until advised by Mortgagee that all the
Indebtedness is fully and totally paid. Mortgagee may, but shall not be
obligated to, in accordance with the provisions of Section 2.01 above, take such
action as it deems appropriate in an effort to collect the Production Proceeds
and any reasonable expenses (including reasonable attorney’s fees) so incurred
by Mortgagee shall be a demand obligation of Mortgagor and shall be part of the
Indebtedness, and shall bear interest each day, from the date of such
expenditure or payment until paid, at a per annum rate equal to the Past Due
Rate (as such term is defined in the Note).

 

Section 2.05         Application of Production Proceeds. The Production Proceeds
received by Mortgagee during each calendar month shall be paid directly into a
deposit account in accordance with Section 2.01 hereof. After an Event of
Default hereunder has occurred, all Production Proceeds from time to time in the
hands of Mortgagee shall be applied to the payment of the Indebtedness at such
times and in such manner and order as Mortgagee determines in Mortgagee’s sole
and absolute discretion.

 

Section 2.06         Release from Liability; Indemnification. Mortgagee and its
successors and assigns are hereby released and absolved from all liability for
failure to enforce collection of the Production Proceeds and from all other
responsibility in connection therewith, except the responsibility to account to
Mortgagor for funds actually received. Mortgagor agrees to indemnify, defend and
hold harmless Mortgagee (for purposes of this paragraph, the term “Mortgagee”
shall include the directors, officers, members, managers, partners, employees
and agents of Mortgagee and any persons or entities owned or controlled by or
affiliated with Mortgagee and any other Indemnified Party as defined in Section
4.16 hereof) from and against all claims, demands, liabilities, losses, damages
(including without limitation consequential damages), causes of action,
judgments, penalties, costs and expenses (including without limitation
reasonable attorneys’ fees and expenses) imposed upon, asserted against or
incurred or paid by Mortgagee by reason of the assertion that Mortgagee
received, either before or after payment in full of the Indebtedness, funds from
the production of oil, gas, other hydrocarbons or other minerals claimed by
third persons (and/or funds attributable to sales of production which were made
in violation of laws, rules, regulations and/or orders governing such sales),
and Mortgagee shall have the right to defend against any such claims or actions,
employing attorneys of its own selection, and if not furnished with indemnity
satisfactory to it, Mortgagee shall have the right to compromise and adjust any
such claims, actions and judgments, and in addition to the rights to be
indemnified as herein provided, all amounts paid by Mortgagee in compromise,
satisfaction or discharge of any such claim, action or judgment, and all court
costs, reasonable attorneys’ fees and other expenses of every character expended
by Mortgagee pursuant to the provisions of this section shall be a demand
obligation (which obligation Mortgagor hereby expressly promises to pay) owing
by Mortgagor to Mortgagee and shall bear interest, from the date expended until
paid, at a per annum rate equal to the Past Due Rate. The foregoing indemnities
shall not terminate upon the release, foreclosure or other termination of this
Mortgage but will survive the release, foreclosure of this Mortgage or
conveyance in lieu of foreclosure, and the repayment of the Indebtedness and the
discharge and release of this Mortgage and the other documents evidencing and/or
securing the Indebtedness. WITHOUT LIMITATION, IT IS THE INTENTION OF MORTGAGOR
AND MORTGAGOR AGREES THAT THE FOREGOING RELEASES AND INDEMNITIES SHALL APPLY TO
EACH INDEMNIFIED PARTY WITH RESPECT TO ALL CLAIMS, DEMANDS, LIABILITIES, LOSSES,
DAMAGES (INCLUDING WITHOUT LIMITATION CONSEQUENTIAL DAMAGES), CAUSES OF ACTION,
JUDGMENTS, PENALTIES, COSTS AND EXPENSES (INCLUDING WITHOUT LIMITATION
REASONABLE ATTORNEYS’ FEES AND EXPENSES) WHICH IN WHOLE OR IN PART ARE CAUSED BY
OR ARISE OUT OF THE NEGLIGENCE OF SUCH (AND/OR ANY OTHER) INDEMNIFIED PARTY.
However, such indemnities shall not apply to any particular indemnified party
(but shall apply to the other indemnified parties) to the extent the subject of
the indemnification is caused by or arises out of the gross negligence or
willful misconduct of such particular indemnified party.

 

7

 

 

ARTICLE III
Representations, Warranties and Covenants

 

Mortgagor hereby represents, warrants and covenants as follows:

 

Section 3.01         [Reserved].

 

Section 3.02         Defend Title. This Mortgage is a direct first lien and
security interest upon the Mortgaged Property (subject only to Permitted Liens
and the existing Liens) and Mortgagor will not create or suffer to be created or
permit to exist any lien, security interest or charge prior or junior to or on a
parity with the lien and security interest of this Mortgage upon the Mortgaged
Property or any part thereof (except Permitted Liens and the existing Liens) or
upon the rents, issues, revenues, profits and other income therefrom. Mortgagor
will warrant and defend the title to the Mortgaged Property against the claims
and demands of all other persons whomsoever and will maintain and preserve the
lien created hereby so long as any of the Indebtedness secured hereby remains
unpaid. Should an adverse claim be made against or a cloud develop upon the
title to any part of the Mortgaged Property, Mortgagor agrees it will
immediately defend against such adverse claim or take appropriate action to
remove such cloud at Mortgagor’s cost and expense, and Mortgagor further agrees
that Mortgagee may take such other action as they deem advisable to protect and
preserve their interests in the Mortgaged Property, and in such event Mortgagor
will indemnify Trustee and Mortgagee against any and all costs, attorney’s fees
and other expenses which they may incur in defending against any such adverse
claim or taking action to remove any such cloud.

 

Section 3.03         Not a Foreign Person. Mortgagor is not a “foreign person”
within the meaning of the Internal Revenue Code of 1986, as amended (hereinafter
called the “Code”), Sections 1445 and 7701 (i.e. Mortgagor is not a non-resident
alien, foreign corporation, foreign partnership, foreign trust or foreign estate
as those terms are defined in the Code and any regulations promulgated
thereunder).

 

Section 3.04         Taxes, Insurance and Fees. Mortgagor shall pay or shall
cause to be paid when due, all taxes, permits, licenses, insurance premiums and
other similar amounts with respect to the Mortgaged Property, the Hydrocarbon
Property and the Hydrocarbons.

 

Section 3.05         Operation By Third Parties. As to any part of the Mortgaged
Property which is not a working interest (if any), Mortgagor agrees, to take all
such action and to exercise all rights and remedies as are available to
Mortgagor to cause the owner or owners of the working interest in such
properties to comply with the covenants and agreements contained herein; and as
to any part of the Mortgaged Property which is a working interest operated by a
party other than Mortgagor, Mortgagor agrees to take all such action and to
exercise all rights and remedies as are reasonably available to Mortgagor
(including, but not limited to, all rights under any operating agreement) to
cause the operator of such property to comply with the covenants and agreements
contained herein.

 

8

 

 

Section 3.06         Failure to Perform. Mortgagor agrees that if Mortgagor
fails to perform any act or to take any action which Mortgagor is required to
perform or take hereunder or pay any money which Mortgagor is required to pay
hereunder, Mortgagee may, but shall not be obligated to, perform or cause to be
performed such act or take such action or pay such money, and any expenses so
incurred by either of them and any money so paid by either of them shall be a
demand obligation owing by Mortgagor to Mortgagee, as the case may be, and each
of Mortgagee, upon making such payment, shall be subrogated to all of the rights
of the person or entity receiving such payment. Each amount due and owing by
Mortgagor to Mortgagee pursuant to this Mortgage shall bear interest from the
date of such expenditure or payment or other occurrence which gives rise to such
amount being owed to such Person until paid at a rate per annum equal to the
Past Due Rate, and all such amounts together with such interest thereon shall be
a part of the Indebtedness described in Section 1.03 hereof.

 

Section 3.07         Sale, Encumbrance or Removal. Mortgagor will not at any
time during the existence hereof, sell, assign, transfer, mortgage, encumber, or
otherwise dispose of any Mortgaged Property, except (i) sales of Hydrocarbons in
the ordinary course of business and only then in compliance with the terms of
this Mortgage, (ii) the sale of obsolete or worn out equipment or personal
property in the ordinary course of business, and Mortgagor shall not remove or
permit to be removed, any personal or other removable property at any time
covered hereby from the premises upon which the same may be situated unless
moved to other portions of the Mortgaged Property or replaced with property of
equal value in which Mortgagee has a first priority perfected security interest,
(iii) the sale of Hydrocarbon Property if and to the extent all of the following
conditions are satisfied: (A) such Hydrocarbon Property to be sold does not
constitute a material portion of the collateral securing the Indebtedness, is
not currently producing Hydrocarbons and such Hydrocarbon Property has not been
proven, consistent with prudent customs and practices in the industry in which
Mortgagor operates, to contain Hydrocarbons which may be extracted in the
ordinary course of Mortgagor’s business, (B) such sale occurs in the ordinary
course of Mortgagor’s business in connection with the disposition of
non-producing and non-proven Hydrocarbon Property, (C) no Event of Default has
occurred and is continuing at the time of such sale or would arise as a result
thereof and no event has occurred which, with the passing of time or the giving
of notice, would constitute an Event of Default, (D) such sale is to a
third-party not affiliated with the Mortgagor and on an arms-length basis, (E)
if Mortgagor or any other Mortgagor Party is the operator with respect to such
Hydrocarbon Property, such Mortgagor Party remains the operator with respect
thereto, and (F) Mortgagee has given its prior written consent to such sale,
such consent not to be unreasonably withheld, and (iv) as otherwise permitted
pursuant to the terms of the Purchase Agreement.

 

9

 

 

Section 3.08         Sale of Production. No Mortgaged Property will become
subject to any contractual or other arrangement (a) whereby payment for
production is or can be deferred for a substantial period after the month in
which such production is delivered (i.e., in the case of oil, not in excess of
sixty (60) days, and in the case of gas, not in excess of ninety (90) days) or
(b) whereby payments are made to Mortgagor other than by checks, drafts, wire
transfer advises or other similar writings, instruments or communications for
the immediate payment of money. Except for transportation, gathering,
processing, compression or dehydration agreements (or other agreements relating
to the marketing of Hydrocarbons) from time to time disclosed to Mortgagee in
writing (in connection with the Mortgaged Property to which they relate), and,
with respect to the immediately succeeding clause (i), except for agreements
entered into by Mortgagor in the ordinary course of business consistent with
prudent customs and practices in the industry in which Mortgagor operates,
(i) no Mortgaged Property will become subject to any contractual or other
arrangement for the sale, processing or transportation of production (or
otherwise related to the marketing of Hydrocarbons) which cannot be cancelled on
ninety (90) days’ (or less) notice and (ii) all contractual or other
arrangements for the sale, processing or transportation of Hydrocarbons (or
otherwise related to the marketing of Hydrocarbons) shall be bona fide arm’s
length transactions and shall be at generally prevailing market prices.
Mortgagor hereby covenants not to enter into any advance or prepayment
arrangements or receive any prepayments (including, but not limited to, payments
for gas not taken pursuant to “take or pay” or other similar arrangements) for
any Hydrocarbons produced or to be produced from the Mortgaged Properties
whereby it accepts consideration for Hydrocarbons not yet produced. No Mortgaged
Property will become subject to any “take or pay” or other similar arrangement
(y) which can be satisfied in whole or in part by the production or
transportation of gas from other properties or (z) as a result of which
production from the Mortgaged Properties may be required to be delivered to one
or more third parties without payment (or without full payment) therefor as a
result of payments made, or other actions taken, with respect to other
properties. Mortgagor will not after the date hereof take more (“overproduced”)
gas from the lands covered thereby (or pooled or unitized therewith) than its
ownership interest in such Mortgaged Property would entitle it to take with
respect to any well on the Mortgaged Property (or on any unit in which the
Mortgaged Property participate), in an amount in excess of Mortgagor’s share of
gas produced from such well, except for insignificant volumes of overproduced or
underproduced gas that may occasionally occur from time to time in the ordinary
course of business and consistent with prudent customs and practices in the
industry in which Mortgagor operates. No Mortgaged Property will become subject
to a gas balancing arrangement under which one or more third parties may take a
portion of the production attributable to such Mortgaged Property without
payment (or without full payment) therefor as a result of production having been
taken from, or as a result of other actions or inactions with respect to, other
properties, except for any such gas balancing arrangement entered into in the
ordinary course of business consistent with prudent customs and practices in the
industry in which Mortgagor operates.

 

Section 3.09         Operation of Mortgaged Property. The Mortgagor will
promptly pay and discharge or cause to be paid and discharged all rentals, delay
rentals, royalties and indebtedness accruing under, and perform or cause to be
performed each and every act, matter or thing required by, each and all of the
assignments, deeds, subject leases, sub-leases, contracts and agreements
described or referred to herein or affecting the Mortgagor’s interests in the
Mortgaged Property and will do or cause to be done all other things reasonably
necessary to keep unimpaired the Mortgagor’s rights with respect thereto and
prevent any intentional forfeiture thereof or default with respect thereto,
other than a default which might occur as a result of cessation of production
thereunder. Each Mortgaged Property will be maintained, operated and developed
in a good and workmanlike manner, in accordance with industry standards and in
conformity with all applicable laws and all rules, regulations and orders of all
duly constituted authorities having jurisdiction and in substantial conformity
with all oil, gas and/or other mineral leases and other contracts and agreements
forming a part of the Mortgaged Property and in conformity with all Permitted
Liens; specifically in this connection, (i) no Mortgaged Property shall subject
to having allowable production after the date hereof reduced below the full and
regular allowable (including the maximum permissible tolerance) because of any
overproduction (whether or not the same was permissible at the time) prior to
the date hereof and (ii) none of the wells located on the Mortgaged Property (or
properties unitized therewith) are or will be deviated from the vertical more
than the maximum permitted by applicable laws, regulations, rules and orders,
and such wells shall remain, bottomed under and producing from, with the well
bores wholly within, the Mortgaged Property (or, in the case of wells located on
properties unitized therewith, such unitized properties). The Mortgagor shall
possess all certificates, authorizations, approvals, licenses and permits issued
by the appropriate federal, state or foreign regulatory authorities
(collectively, “Permits”) necessary to produce, extract, transport and sell the
oil, gas, minerals and/or other Hydrocarbons in that portion of the Mortgaged
Property that is producing oil, gas, minerals and/or other Hydrocarbons. The
Mortgagor will operate the Mortgaged Property, or cause the Mortgaged Property
to be operated, in a careful and efficient manner in accordance with the
practices of the industry and in material compliance with all applicable
contracts and agreements and in material compliance with all applicable spacing,
proration and conservation laws of the jurisdiction in which the Mortgaged
Property is situated, and all applicable laws, rules and regulations of every
other agency and authority from time to time constituted to regulate the
development and operation of the Mortgaged Property and the production and sale
of Hydrocarbons and other minerals produced therefrom. The Mortgagor will do or
cause to be done, or shall participate in, such development work as may be
reasonably necessary to the prudent and economical operation of the Mortgaged
Property in accordance with the approved practices of prudent operators in the
industry, including, without limitation, all work to be done that may be
appropriate to protect from diminution the productive capacity of the Mortgaged
Property and each producing well thereon. Upon the request of the Mortgagee, and
at reasonable times and intervals generally, but at any time upon at least
twenty-four (24) hours advance notice after the occurrence of and during the
continuation of an Event of Default, the Mortgagor will (a) permit the Mortgagee
and its respective designated representatives to enter upon any part of the
Mortgaged Property under the control of the Mortgagor, and (b) cause the
operator of any part of the Mortgaged Property not under the control of the
Mortgagor to permit the Mortgagee and its designated representatives to enter
upon the same (to the extent and subject to the conditions under which the
Mortgagor may so enter), for the purposes of inspecting the condition and
operation thereof.

 

10

 

 

Section 3.10         [Reserved].

 

Section 3.11         Environmental.

 

(a)          Additional Definitions. For purposes of this Mortgage, (i)
“Applicable Environmental Laws” shall mean any applicable laws, orders, rules,
or regulations pertaining to safety, health or the environment, as such laws,
orders, rules or regulations now exist or are hereafter enacted and/or amended
(including without limitation the Comprehensive Environmental Response,
Compensation, and Liability Act of 1980, as amended by the Superfund Amendments
and Reauthorization Act of 1986 (as amended, hereinafter called “CERCLA”), the
Resource Conservation and Recovery Act of 1976, as amended by the Used Oil
Recycling Act of 1980, the Solid Waste Disposal Act Amendments of 1980, and the
Hazardous and Solid Waste Amendments of 1984 (as amended, hereinafter called
“RCRA”) and applicable state and local law), (ii) “hazardous substance” and
“release” shall have the meanings specified in CERCLA, (iii) “solid waste” and
“disposal” (or “disposed”) shall have the meanings specified in RCRA; provided,
in the event either CERCLA or RCRA is amended so as to broaden the meaning of
any term defined thereby, such broader meaning shall apply subsequent to the
effective date of such amendment and provided further, to the extent that the
laws of the states in which the Mortgaged Properties are located establish a
meaning for “hazardous substance,” “release,” “solid waste,” or “disposal” which
is broader than that specified in either CERCLA or RCRA, such broader meaning
shall apply, and (iv) “Associated Property” shall mean any and all interests in
and to (and/or carved out of) the lands which are described or referred to in
Exhibit A hereto, or which are otherwise described in any of the oil, gas and/or
mineral leases or other instruments described in or referred to in such
Exhibit A, whether or not such property interests are owned by Mortgagor.

 

(b)          Future Performance. Mortgagor will not cause or permit the
Mortgaged Property or Mortgagor to be in violation of, or do anything or permit
anything to be done which will subject the Mortgaged Property to any remedial
obligations under, or result in noncompliance with applicable permits and
licenses under, any Applicable Environmental Laws, assuming disclosure to the
applicable governmental authorities of all relevant facts, conditions and
circumstances, if any, pertaining to the Mortgaged Property and Mortgagor will
promptly notify Mortgagee in writing of any existing, pending or, to the best
knowledge of Mortgagor, threatened investigation, claim, suit or inquiry by any
governmental authority or any person in connection with any Applicable
Environmental Laws. Mortgagor will take steps necessary to determine that no
hazardous substances or solid wastes have been disposed of or otherwise released
on or to the Mortgaged Property. Mortgagor will not cause or permit the disposal
or other release of any hazardous substance or solid waste at, into, upon or
under the Mortgaged Property and covenants and agrees to keep or cause the
Mortgaged Property to be kept free of any hazardous substance or solid waste
(except such use, and temporary storage in anticipation of use, as is required
in the ordinary course of business, all while in compliance with Applicable
Environmental Laws), and to remove the same (or if removal is prohibited by law,
to take whatever action is required by law), promptly upon discovery at its sole
expense. Upon Mortgagee’s reasonable request, at any time and from time to time
during the existence of this Mortgage, but not more often than once every
calendar year (so long as no Event of Default has occurred), Mortgagor will
provide at Mortgagor’s sole expense an inspection or audit of the Mortgaged
Property from an engineering or consulting firm approved by Mortgagee,
indicating the presence or absence of hazardous substances and solid waste on
the Mortgaged Property and compliance with Applicable Environmental Laws.

 

11

 

 

Section 3.12         Not Abandon Wells; Participate in Operations. Mortgagor
will not, without prior written consent of Mortgagee, abandon, or consent to the
abandonment of, any well producing from the Mortgaged Property (or properties
unitized therewith) so long as such well is capable (or is subject to being made
capable through drilling, reworking or other operations which it would be
commercially feasible to conduct) of producing oil, gas, or other Hydrocarbons
or other minerals in commercial quantities (as determined without considering
the effect of this Mortgage). Mortgagor will not, without prior written consent
of Mortgagee, which consent shall not be unreasonably conditioned, withheld, or
delayed, elect not to participate in a proposed operation on the Mortgaged
Properties where the effect of such election would be the forfeiture either
temporarily (i.e. until a certain sum of money is received out of the forfeited
interest) or permanently of any interest in the Mortgaged Properties. All or
portions of the Mortgaged Property may be comprised of interests in the
Hydrocarbon Property or lands pooled or unitized therewith which are other than
working interests or which may be operated by a party or parties other than the
Mortgagor and with respect to all such portions of the Mortgaged Property, the
Mortgagor’s covenants and agreements as expressed in this Article III are
modified to require that the Mortgagor use its commercially reasonable efforts
to cause compliance with such covenants and agreements by the working interest
owners or the operator or operators of such Hydrocarbon Properties.

 

Section 3.13         Condemnation Awards. If at any time all or any portion of
the Mortgaged Property shall be taken or damaged under the power of eminent
domain, the award received by condemnation proceedings for any property so taken
or any payment received in lieu of such condemnation proceedings shall be paid
directly to Mortgagee as agent for Mortgagor and all or any portion of such
award or payment, at the option of Mortgagee, shall be applied to the
Indebtedness or paid over, wholly or in part, to Mortgagor for any purpose or
object satisfactory to Mortgagee; provided that Mortgagee shall not be obligated
to see to the application of any amount paid over to Mortgagor. Mortgagor
immediately upon obtaining knowledge of the institution of any proceedings or
negotiations for the condemnation of the Mortgaged Property, or any portion
thereof, will notify Mortgagee of the pendency of such negotiations or
proceedings. Mortgagee may participate in any such negotiations or proceedings,
and Mortgagor from time to time will execute and deliver to Mortgagee all
instruments requested by Mortgagee to permit such participation.

 

Section 3.14         Insurance. Mortgagor will maintain with no less than a
single A minus rated company,insurance on all its property in at least such
amounts and against at least such risks (but including in any event general
liability) as are usually insured against in the same general area by companies
engaged in the same business and in any case no less comprehensive in scope than
that maintained by the Mortgager as of the date hereof. In the event of any loss
under any insurance policies so carried by Mortgagor, Mortgagee shall have the
right (but not the obligation) to make proof of loss and collect the same, and
all amounts so received shall be applied toward costs, charges and expenses
(including reasonable attorneys’ fees), if any, incurred in the collection
thereof, then to the payment, in the order determined by Mortgagee in its own
discretion, of the Indebtedness, and any balance remaining shall be subject to
the order of Mortgagor. Mortgagee is hereby authorized but not obligated to
enforce in its name or in the name of Mortgagor payment of any or all of said
policies or settle or compromise any claim in respect thereof, and to collect
and make receipts for the proceeds thereof and Mortgagee is hereby appointed
Mortgagor’s agent and attorney-in-fact to endorse any check or draft payable to
Mortgagor in order to collect the proceeds of insurance (provided Mortgagee
shall only be entitled to enforce the power of attorney provided in this
sentence after the occurrence and during the continuance of an Event of
Default). In the event of foreclosure of this Mortgage, or other transfer of
title to the Mortgaged Property in extinguishment in whole or in part of the
Indebtedness, all right, title and interest of Mortgagor in and to such policies
then in force concerning the Mortgaged Property and all proceeds payable
thereunder shall thereupon vest in the purchaser at such foreclosure or other
transferee in the event of such other transfer of title.

 

12

 

 

Section 3.15         Compliance with Leases. Mortgagor will observe and comply
with all of the terms and provisions, of the oil, gas and mineral leases covered
by this Mortgage and any other agreements or instruments applicable thereto;
and, except with the prior written consent of Mortgagee, will not amend (in any
manner adverse to Mortgagor, Mortgagee, or Mortgagor’s or Mortgagee’s interest
in the Mortgaged Property) or terminate any of such agreements or surrender,
abandon or release any of such leases in whole or in part so long as any well
situated thereon, or located on any unit containing all or any part of such
leases, is capable of producing oil, gas, casinghead gas or other hydrocarbons
in paying quantities. Mortgagor will cause all obligations to the holders of
royalty interests and all other interests in the Mortgaged Properties to be
promptly discharged and all covenants and conditions, imposed upon the original
lessee or his assigns by every such lease and every other agreement relative
thereto to be fully and promptly performed and to cause all acts necessary or
proper to accomplish the foregoing and prevent the breach or forfeiture of any
such lease to be fully and promptly performed.

 

Section 3.16         Further Assurance. Mortgagor will, on request of Mortgagee,
(i) promptly correct any defect, error or omission which may be discovered in
the contents of this Mortgage, or in any other document or instrument executed
in connection with any of the Loan Documents, or in the execution or
acknowledgment of this Mortgage or any other document; (ii) execute,
acknowledge, deliver and record and/or file such further instruments (including,
without limitation, further deeds of trust, mortgages, security agreements,
financing statements, continuation statements, and assignments of production,
accounts, funds, contract rights, general intangibles, and proceeds) and do such
further acts as may be necessary, desirable or proper to carry out more
effectively the purposes of this Mortgage and to more fully identify and subject
to the liens and security interests hereof any property intended to be covered
hereby, including specifically, but without limitation, any renewals, additions,
substitutions, replacements, or appurtenances to the Mortgaged Property; and
(iii) execute, acknowledge, deliver, and file and/or record any document or
instrument (including specifically any financing statement) desired by Mortgagee
to protect the lien or the security interest hereunder against the rights or
interests of third persons. Mortgagor shall pay all costs connected with any of
the foregoing.

 

Section 3.17         Name and Place of Business. Mortgagor will not cause or
permit any change to be made in its name, identity, state of formation or
corporate or partnership structure, or its federal employer identification
number unless Mortgagor shall have notified Mortgagee of such change at least
thirty (30) days prior to the effective date of such change, and shall have
first taken all action required by Mortgagee for the purpose of further
perfecting or protecting the liens and security interests in the Mortgaged
Property created hereby. Mortgagor’s exact name is the name set forth in this
Mortgage. Mortgagor is a registered organization which is organized under the
laws of one of the states comprising the United States (e.g. corporation,
limited partnership, registered limited liability partnership or limited
liability company). Mortgagor is located (as determined pursuant to the UCC) in
the state under which it is organized, which is as set forth in the preamble to
this Mortgage. Mortgagor’s principal place of business and chief executive
office, and the place where Mortgagor keeps its books and records concerning the
Mortgaged Property (including, particularly, the records with respect to
Production Proceeds from the Mortgaged Property) has been, and will continue to
be (unless Mortgagor notifies Mortgagee of any change in writing at least thirty
(30) days prior to the date of such change), the address set forth on the
signature page of this Mortgage.

 

13

 

 

Section 3.18         Recording. Mortgagor will cause this Mortgage and all
amendments and supplements thereto and substitutions therefor and all financing
statements and continuation statements relating thereto, unless done by
Mortgagee, to be recorded, filed, re recorded and refiled in such manner and in
such places as Mortgagee shall reasonably request and will pay all such
recording, filing, re recording and refiling taxes, fees and other charges.

 

Section 3.19         Inspection; Management. Mortgagee and any persons
authorized by Mortgagee shall have the right to enter and inspect the Mortgaged
Property at all reasonable times. If, at any time after an Event of Default by
Mortgagor, the management or maintenance of the Mortgaged Property is determined
by Mortgagee to be unsatisfactory and is not corrected within thirty (30) days
after notice to Mortgagor of the specific problem to be corrected, Mortgagor
will, to the extent Mortgagor is entitled under third party agreements affecting
the same, employ, for the duration of such Event of Default, as managing agent
of the Mortgaged Property, any qualified person from time to time designated or
approved by Mortgagee.

 

ARTICLE IV
Rights and Remedies

 

Section 4.01         Event of Default. As used in this Mortgage, an “Event of
Default” means the occurrence of an “Event of Default” as defined under the
Note.

 

Section 4.02         Foreclosure and Sale.

 

(a)          If an Event of Default shall occur and be continuing, Mortgagee
shall have the right and option to proceed with foreclosure by directing
Mortgagee, or his successors or substitutes in trust, to proceed with
foreclosure and to sell, to the extent permitted by law, all or any portion of
the Mortgaged Property at one or more sales, as an entirety or in parcels, at
such place or places in otherwise such manner and upon such notice as may be
required by law, or, in the absence of any such requirement, as Mortgagee may
deem appropriate, and to make conveyance to the purchaser or purchasers. Where
the Mortgaged Property is situated in more than one jurisdiction, notice as
above provided shall be posted and filed in all such jurisdictions (if such
notices are required by law), and all such Mortgaged Property may be sold in any
such jurisdiction and any such notice shall designate the jurisdiction where
such Mortgaged Property is to be sold. Nothing contained in this Section 4.02
shall be construed so as to limit in any way Mortgagee’s rights to sell the
Mortgaged Property, or any portion thereof, by private sale if, and to the
extent that, such private sale is permitted under the laws of the applicable
jurisdiction or by public or private sale after entry of a judgment by any court
of competent jurisdiction so ordering. Mortgagor hereby irrevocably appoints
Trustee to be the attorney of Mortgagor and in the name and on behalf of
Mortgagor to execute and deliver any deeds, transfers, conveyances, assignments,
assurances and notices which Mortgagor ought to execute and deliver and do and
perform any and all such acts and things which Mortgagor ought to do and perform
under the covenants herein contained and generally, to use the name of Mortgagor
in the exercise of all or any of the powers hereby conferred on Trustee. At any
such sale: (i) whether made under the power herein contained or any other legal
enactment, or by virtue of any judicial proceedings or any other legal right,
remedy or recourse, it shall not be necessary for Trustee to have physically
present, or to have constructive possession of, the Mortgaged Property
(Mortgagor hereby covenanting and agreeing to deliver to Trustee any portion of
the Mortgaged Property not actually or constructively possessed by Trustee
immediately upon demand by Trustee) and the title to and right of possession of
any such property shall pass to the purchaser thereof as completely as if the
same had been actually present and delivered to purchaser at such sale,
(ii) each instrument of conveyance executed by Trustee shall contain a general
warranty of title, binding upon Mortgagor and its successors and assigns,
(iii) each and every recital contained in any instrument of conveyance made by
Trustee shall conclusively establish the truth and accuracy of the matters
recited therein, including, without limitation, nonpayment of the Indebtedness,
advertisement and conduct of such sale in the manner provided herein and
otherwise by law and appointment of any successor Trustee hereunder, (iv) any
and all prerequisites to the validity thereof shall be conclusively presumed to
have been performed, (v) the receipt of Mortgagee or of such other party or
officer making the sale shall be a sufficient discharge to the purchaser or
purchasers for its purchase money and no such purchaser or purchasers, or its
assigns or personal representatives, shall thereafter be obligated to see to the
application of such purchase money, or be in any way answerable for any loss,
misapplication or nonapplication thereof, (vi) to the fullest extent permitted
by law, Mortgagor shall be completely and irrevocably divested of all of its
right, title, interest, claim and demand whatsoever, either at law or in equity,
in and to the property sold and such sale shall be a perpetual bar both at law
and in equity against Mortgagor, and against any and all other persons claiming
or to claim the property sold or any part thereof, by, through or under
Mortgagor, and (vii) to the extent and under such circumstances as are permitted
by law, Mortgagee may be a purchaser at any such sale, and shall have the right,
after paying or accounting for all costs of said sale or sales, to credit the
amount of the bid upon the amount of the Indebtedness (in the order of priority
set forth in Section 4.14 hereof) in lieu of cash payment.

 

14

 

 

(b)          With respect to that portion, if any, of the Mortgaged Property
situated in the State of _____________, this instrument may be foreclosed by
advertisement and sale as provided by applicable ____________ statutes.

 

(c)          Cumulative of the foregoing and the other provisions of this
Section 4.02 as to any portion of the Mortgaged Properties located in the State
of __________ (or within the offshore area over which the United States of
America asserts jurisdiction and to which the laws of such State are applicable
with respect to this Mortgage and/or the liens or security interests created
hereby), such sales of all or any part of such Mortgaged Properties shall be
conducted at the courthouse of any county (whether or not the counties in which
such Mortgaged Properties are located are contiguous) in the State of ______ in
which any part of such Mortgaged Properties is situated or which lies shoreward
of any Mortgaged Property (i.e., to the extent a particular Mortgaged Property
lies offshore within the reasonable projected seaward extension of the relevant
county boundary), at public venue to the highest bidder for cash between the
hours of ten o’clock a.m. and four o’clock p.m. on the first Tuesday in any
month or at such other place, time and date as provided by the statutes of the
State of ______ then in force governing sales of real estate under powers
conferred by deed of trust, after having given notice of such sale in accordance
with such statutes.

 

(d)          Upon the occurrence of an Event of Default, Mortgagee may exercise
its rights of enforcement with respect to the Mortgaged Properties or any part
thereof located in the States of Oklahoma, Kansas and California under the
Business and Commerce Code, as amended, under the Applicable UCC of any State
where any portion of the Mortgaged Properties are located or under any other
statute in force in any state to the extent the same is applicable law.
Cumulative of the foregoing and the other provisions of this Section 4.02: (i)
to the extent permitted by law, upon the occurrence and during the continuance
of an Event of Default, Mortgagee may enter upon the Mortgaged Properties or
otherwise upon Mortgagor's premises to take possession of, assemble and collect
the personal property portion of the Mortgaged Properties or to render it
unusable; (ii) upon the occurrence and during the continuance of an Event of
Default, Mortgagee may require Mortgagor to assemble the personal property and
make it available at a place Mortgagee designates which is mutually convenient
to allow Mortgagee to take possession or dispose of the personal property; (iii)
written notice mailed to Mortgagor as provided herein at least ten (10) days
prior to the date of public sale of the personal property or prior to the date
after which private sale of the personal property will be made shall constitute
reasonable notice; (iv) in the event of a foreclosure of the liens, privileges
and/or security interests evidenced hereby, the personal property, or any part
thereof, and the Mortgaged Properties, or any part thereof, may, at the option
of Mortgagee, be sold, as a whole or in parts, together or separately
(including, without limitation, where a portion of the Mortgaged Properties is
sold, the personal property related thereto may be sold in connection
therewith); (v) upon the occurrence and during the continuance of an Event of
Default, Mortgagee may, to the extent permitted under applicable law, elect to
treat the fixtures included in the Mortgaged Properties either as real property
or as personal property, or both, and proceed to exercise such rights as apply
thereto; and (vi) with respect to any sale of real property included in the
Mortgaged Properties made under the powers of sale herein granted and conferred,
Mortgagee may, to the extent permitted by applicable law, include in such sale
any personal property and fixtures included in the Mortgaged Properties and
relating to such real property.

 

15

 

 

Section 4.03         Agents. Mortgagee or his successor or substitute may
appoint or delegate any one or more persons as agent (collectively, “Trustee”)
to perform any act or acts necessary or incident to any sale or action
hereunder, including the posting of notices and the conduct of sale, in the name
of either the Mortgagee or Trustee, however, on behalf of Mortgagee, his
successor or substitute. If Mortgagee or his successor or substitute or Trustee
shall have given notice of sale hereunder, any successor or substitute
thereafter appointed may complete the sale and the conveyance of the property
pursuant thereto as if such notice had been given by the successor or substitute
conducting the sale.

 

Section 4.04         Judicial Foreclosure; Receivership. If any of the
Indebtedness shall become due and payable and shall not be timely paid,
Mortgagee shall have the right and power to proceed by a suit or suits in equity
or at law, whether for the specific performance of any covenant or agreement
herein contained or in aid of the execution of any power herein granted, or for
any foreclosure hereunder or for the sale of the Mortgaged Property under the
judgment or decree of any court or courts of competent jurisdiction or for the
enforcement of any other appropriate legal or equitable remedy. In addition to
all other remedies herein provided for, Mortgagor agrees that, upon the
occurrence of an Event of Default or any event or circumstance which, with the
lapse of time or the giving of notice, or both, would constitute an Event of
Default hereunder, Mortgagee shall as a matter of right be entitled to the
appointment of a receiver or receivers for all or any part of the Mortgaged
Property, whether such receivership be incident to a proposed sale (or sales) of
such property or otherwise, and without regard to the value of the Mortgaged
Property or the solvency of any person or persons liable for the payment of the
Indebtedness secured hereby, and Mortgagor does hereby consent to the
appointment of such receiver or receivers, waives any and all defenses to such
appointment, agrees not to oppose any application therefor by Mortgagee, and
agrees that such appointment shall in no manner impair, prejudice or otherwise
affect the rights of Mortgagee under Article II hereof. Mortgagor expressly
waives notice of a hearing for appointment of a receiver and the necessity for
bond or an accounting by the receiver. Nothing herein is to be construed to
deprive Mortgagee of any other right, remedy or privilege it may now or
hereafter have under the law to have a receiver appointed. Any money advanced by
Mortgagee in connection with any such receivership shall be a demand obligation
(which obligation Mortgagor hereby expressly promises to pay) included in the
Indebtedness owing by Mortgagor to the Mortgagee and shall bear interest from
the date of making such advance by Mortgagee until paid at the then applicable
interest rate under the Note (the “Applicable Rate”).

 

Section 4.05         Foreclosure for Installments. Mortgagee shall also have the
option to proceed with foreclosure in satisfaction of any installments of the
Indebtedness which have not been paid when due either through the courts or by
directing Mortgagee or his successors in trust to proceed with foreclosure in
satisfaction of the matured but unpaid portion of the Indebtedness as if under a
full foreclosure, conducting the sale as herein provided and without declaring
the entire principal balance and accrued interest due; such sale may be made
subject to the unmatured portion of the Indebtedness, and any such sale shall
not in any manner affect the unmatured portion of the Indebtedness, but as to
such unmatured portion of the Indebtedness this Mortgage shall remain in full
force and effect just as though no sale had been made hereunder. It is further
agreed that several sales may be made hereunder without exhausting the right of
sale for any unmatured part of the Indebtedness, it being the purpose hereof to
provide for a foreclosure and sale of the security for any matured portion of
the Indebtedness without exhausting the power to foreclose and sell the
Mortgaged Property for any subsequently maturing portion of the Indebtedness.

 

16

 

 

Section 4.06         Separate Sales. The Mortgaged Property may be sold in one
or more parcels and in such manner and order as Mortgagee, in its sole
discretion, may elect, it being expressly understood and agreed that the right
of sale arising out of any Event of Default shall not be exhausted by any one or
more sales.

 

Section 4.07         Possession of Mortgaged Property. Mortgagor agrees, to the
full extent that it lawfully may agree, that, in case one or more Events of
Default shall have occurred and shall not have been remedied, then, and in every
such case, Mortgagee shall have the right and power to enter into and upon and
take possession of all or any part of the Mortgaged Property in the possession
of Mortgagor, its successors or assigns, or its or their agents or servants, and
may exclude Mortgagor, its successors or assigns, and all persons claiming under
Mortgagor, and its or their agents or servants wholly or partly therefrom; and,
holding the same, Mortgagee may use, administer, manage, operate and control the
Mortgaged Property and conduct the business thereof to the same extent as
Mortgagor, its successors or assigns, might at the time do and may exercise all
rights and powers of Mortgagor, in the name, place and stead of Mortgagor, or
otherwise as Mortgagee shall deem best. All costs, expenses and liabilities of
every character incurred by Mortgagee in administering, managing, operating, and
controlling the Mortgaged Property shall constitute a demand obligation (which
obligation Mortgagor hereby expressly promises to pay) owing by Mortgagor to
Mortgagee and shall bear interest from date of expenditure until paid at the
Applicable Rate, all of which shall constitute a portion of the Indebtedness and
shall be secured by this Mortgage and all other security instruments.

 

Section 4.08         Occupancy After Foreclosure. In the event there is a
foreclosure sale hereunder and at the time of such sale Mortgagor, or
Mortgagor’s representatives, successors or assigns or any other person claiming
any interest in the Mortgaged Property by, through or under Mortgagor, are
occupying or using the Mortgaged Property or any part thereof, each and all
shall immediately become the tenant of the purchaser at such sale, which tenancy
shall be a tenancy from day to day, terminable at the will of either the
landlord or tenant, or at a reasonable rental per day based upon the value of
the property occupied, such rental to be due daily to the purchaser; to the
extent permitted by applicable law, the purchaser at such sale shall,
notwithstanding any language herein apparently to the contrary, have the sole
option to demand immediate possession following the sale or to permit the
occupants to remain as tenants at will. In the event the tenant fails to
surrender possession of said property upon demand, the purchaser shall be
entitled to institute and maintain a summary action for possession of the
Mortgaged Property (such as an action for forcible entry and detainer) in any
court having jurisdiction.

 

Section 4.09         Remedies Cumulative, Concurrent and Nonexclusive. Every
right, power and remedy herein given to Mortgagee shall be cumulative and, in
addition to every other right, power and remedy herein specifically given or now
or hereafter existing in equity, at law or by statute (including specifically
those granted by the Applicable UCC in effect and applicable to the Mortgaged
Property or any portion thereof), each and every right, power and remedy whether
specifically herein given or otherwise existing may be exercised from time to
time and so often and in such order as may be deemed expedient by Mortgagee, and
the exercise, or the beginning of the exercise, of any such right, power or
remedy shall not be deemed a waiver of the right to exercise, at the same time
or thereafter any other right, power or remedy. No delay or omission by
Mortgagee in the exercise of any right, power or remedy shall impair any such
right, power or remedy or operate as a waiver thereof or of any other right,
power or remedy then or thereafter existing.

 

17

 

 

Section 4.10         No Release of Obligations. None of Mortgagor, any other
Mortgagor Party, any guarantor of the Indebtedness or any other person or entity
hereafter obligated for payment of all or any part of the Indebtedness shall be
relieved of such obligation by reason of (a) the failure of Mortgagee to comply
with any request of Mortgagor, any other Mortgagor Party, any such guarantor or
any such other person or entity so obligated to foreclose the lien of this
Mortgage or to enforce any provision hereunder or under any of the Loan
Documents; (b) the release, regardless of consideration, of the Mortgaged
Property or any portion thereof or interest therein or the addition of any other
property to the Mortgaged Property; (c) any agreement or stipulation between any
subsequent owner of the Mortgaged Property and Mortgagee extending, renewing,
rearranging or in any other way modifying the terms of this Mortgage without
first having obtained the consent of, given notice to or paid any consideration
to Mortgagor, any other Mortgagor Party, any such guarantor or such other person
or entity, and in such event Mortgagor, the Mortgagor Parties, such guarantor
and all such other persons and entities shall continue to be liable to make
payment according to the terms of any such extension or modification agreement
unless expressly released and discharged in writing by Mortgagee; or (d) by any
other act or occurrence save and except the complete payment of the Indebtedness
and the complete fulfillment of all obligations hereunder or under the Loan
Documents.

 

Section 4.11         Release of and Resort to Collateral. Mortgagee may release,
regardless of consideration, any part of the Mortgaged Property without, as to
the remainder, in any way impairing, affecting, subordinating or releasing the
lien or security interest created in or evidenced by this Mortgage or its
stature as a first and prior lien and security interest in and to the Mortgaged
Property, and without in any way releasing or diminishing the liability of any
person or entity liable for the repayment of the Indebtedness. For payment of
the Indebtedness, Mortgagee may resort to any other security therefor held by
Mortgagee in such order and manner as Mortgagee may elect.

 

Section 4.12         Waiver of Redemption, Notice and Marshalling of Assets,
Etc. To the fullest extent permitted by law, Mortgagor hereby irrevocably and
unconditionally waives and releases (a) all benefits that might accrue to
Mortgagor by virtue of any present or future moratorium law or other law
exempting the Mortgaged Property from attachment, levy or sale on execution or
providing for any appraisement, valuation, stay of execution, exemption from
civil process, redemption or extension of time for payment; provided, however,
that if the laws of any state do not permit the redemption period to be waived,
the redemption period is specifically reduced to the minimum amount of time
allowable by statute; (b) all notices of any Event of Default or of Mortgagee’s
intention to accelerate maturity of the Indebtedness or of Mortgagee’s election
to exercise or his actual exercise of any right, remedy or recourse provided for
hereunder or under the Loan Documents; and (c) any right to a marshalling of
assets or a sale in inverse order of alienation. If any law referred to in this
Mortgage and now in force, of which Mortgagor or its successor or successors
might take advantage despite the provisions hereof, shall hereafter be repealed
or cease to be in force, such law shall thereafter be deemed not to constitute
any part of the contract herein contained or to preclude the operation or
application of the provisions hereof.

 

Section 4.13         Discontinuance of Proceedings. In case Mortgagee shall have
proceeded to invoke any right, remedy or recourse permitted hereunder or under
the Loan Documents and shall thereafter elect to discontinue or abandon same for
any reason, Mortgagee shall have the unqualified right to do so and, in such an
event, Mortgagor and Mortgagee shall be restored to their former positions with
respect to the Indebtedness, this Mortgage, the Loan Documents, the Mortgaged
Property and otherwise, and the rights, remedies, recourses and powers of
Mortgagee shall continue as if same had never been invoked.

 

Section 4.14         Application of Proceeds. The proceeds of any sale of the
Mortgaged Property or any part thereof and all other monies received by
Mortgagee in any proceedings for the enforcement hereof or otherwise, whose
application has not elsewhere herein been specifically provided for, shall be
applied:

 

18

 

 

(a)          first, to the payment of all costs and expenses incurred by
Mortgagee incident to the enforcement of this Mortgage, the Loan Documents or
any of the Indebtedness (including, without limiting the generality of the
foregoing, expenses of any entry or taking of possession, of any sale, of
advertisement thereof, and of conveyances, and court costs, compensation of
agents and employees, legal fees and a reasonable commission to Mortgagee acting
in connection herewith or hereunder), and to the payment of all other charges,
expenses, liabilities and advances incurred or made by Mortgagee under this
Mortgage or in executing any trust or power hereunder;

 

(b)          second, to payment of the Indebtedness in such order and manner as
Mortgagee may elect in Mortgagee’s sole discretion.

 

Section 4.15         Resignation of Operator. In addition to all rights and
remedies under this Mortgage, at law and in equity, if any Event of Default
shall occur and Mortgagee shall exercise any remedies under this Mortgage with
respect to any portion of the Mortgaged Property (or Mortgagor shall transfer
any Mortgaged Property “in lieu of” foreclosure), Mortgagee shall have the right
to request that any operator of any Mortgaged Property which is either Mortgagor
or any affiliate of Mortgagor to resign as operator under the joint operating
agreement applicable thereto, and no later than sixty (60) days after receipt by
Mortgagor of any such request, Mortgagor shall resign (or cause such other party
to resign) as operator of such Mortgaged Property.

 

Section 4.16         Indemnity. In connection with any action taken by Mortgagee
pursuant to this Mortgage and their officers, directors, partners (general and
limited), members, managers, investors, equityholders, employees,
representatives, agents, advisors, attorneys, accountants, experts and
affiliates and any persons or entities owned or controlled by Mortgagee or any
such other person or entity (“Indemnified Parties”) shall not be liable for any
loss, damage or liability (“Loss”) sustained by Mortgagor resulting from an
assertion that Mortgagee has received funds from the production of Hydrocarbons
claimed by third persons or any act or omission of any Indemnified Party in
administering, managing, operating or controlling the Mortgaged Property,
INCLUDING SUCH LOSS WHICH MAY RESULT FROM THE ORDINARY NEGLIGENCE OF AN
INDEMNIFIED PARTY, UNLESS SUCH LOSS IS CAUSED BY THE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF AN INDEMNIFIED PARTY, nor shall Mortgagee be obligated to perform
or discharge any obligation, duty or liability of Mortgagor. Mortgagor shall and
does hereby agree to indemnify and defend each Indemnified Party for, and to
hold each Indemnified Party harmless from, any and all Loss which may or might
be incurred by any Indemnified Party by reason of this Mortgage or the exercise
of rights or remedies hereunder INCLUDING SUCH LOSS WHICH MAY RESULT FROM THE
ORDINARY NEGLIGENCE OF AN INDEMNIFIED PARTY, UNLESS SUCH LOSS IS CAUSED BY THE
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF AN INDEMNIFIED PARTY; should Mortgagee
make any expenditure on account of any such Loss, the amount thereof, including
costs, expenses and reasonable attorneys’ fees, shall be a demand obligation
(which obligation Mortgagor hereby expressly promises to pay) owing by Mortgagor
to Mortgagee and shall bear interest from the date expended until paid at a rate
per annum equal to the Applicable Rate, shall be a part of the Indebtedness and
shall be secured by this Mortgage and any other Loan Document pursuant to which
Mortgagor has granted any liens or security interests to Mortgagee as collateral
security for the Indebtedness. Mortgagor hereby assents to, ratifies and
confirms any and all actions of Mortgagee with respect to the Mortgaged Property
taken under this Mortgage. The liabilities of Mortgagor as set forth in this
Section 4.16 shall survive the termination of this Mortgage.

 

19

 

 

ARTICLE V
Trustee

 

Section 5.01         Duties, Rights, and Powers of Trustee. It shall be no part
of the duty of Trustee, if any, to see to any recording, filing or registration
of this Mortgage or any other instrument in addition or supplemental thereto, or
to give any notice thereof, or to see to the payment of or be under any duty in
respect of any tax or assessment or other governmental charge which may be
levied or assessed on the Mortgaged Property, or any part thereof, or against
Mortgagor, or to see to the performance or observance by Mortgagor of any of the
covenants and agreements contained herein. Trustee shall not be responsible for
the execution, acknowledgment or validity of this Mortgage or of any instrument
in addition or supplemental hereto or for the sufficiency of the security
purported to be created hereby, and makes no representation in respect thereof
or in respect of the rights of Mortgagee. Trustee shall have the right to seek
advice with counsel upon any matters arising hereunder and shall be fully
protected in relying as to legal matters on the advice of counsel. Trustee shall
not incur any personal liability hereunder except for Trustee’s own willful
misconduct; and Trustee shall have the right to rely on any instrument, document
or signature authorizing or supporting any action taken or proposed to be taken
by him hereunder, believed by him in good faith to be genuine.

 

Section 5.02         Successor Trustee. Trustee, if any, may resign by written
notice addressed to Mortgagee or be removed at any time with or without cause by
an instrument in writing duly executed on behalf of Mortgagee. In case of the
death, resignation or removal of Trustee, a successor trustee may be appointed
by Mortgagee by instrument of substitution complying with any applicable
requirements of law, or, in the absence of any such requirement, without other
formality than appointment and designation in writing. Written notice of such
appointment and designation shall be given by Mortgagee to Mortgagor, but the
validity of any such appointment shall not be impaired or affected by failure to
give such notice or by any defect therein. Such appointment and designation
shall be full evidence of the right and authority to make the same and of all
the facts therein recited, and, upon the making of any such appointment and
designation, this Mortgage shall vest in the successor trustee all the estate
and title in and to all of the Mortgaged Property, and the successor trustee
shall thereupon succeed to all of the rights, powers, privileges, immunities and
duties hereby conferred upon Trustee named herein, and one such appointment and
designation shall not exhaust the right to appoint and designate a successor
trustee hereunder but such right may be exercised repeatedly as long as any
Indebtedness remains unpaid hereunder. To facilitate the administration of the
duties hereunder, Mortgagee may appoint multiple trustees to serve in such
capacity or in such jurisdictions as Mortgagee may designate.

 

Section 5.03         Retention of Moneys. All moneys received by Trustee, if
any, shall, until used or applied as herein provided, be held in trust for the
purposes for which they were received, but need not be segregated in any manner
from any other moneys (except to the extent required by law), and Trustee shall
be under no liability for interest on any moneys received by him hereunder.

 

ARTICLE VI
Miscellaneous

 

Section 6.01         Instrument Construed as Mortgage, Etc. With respect to any
portions of the Mortgaged Property located in any state or other jurisdiction
the laws of which do not provide for the use or enforcement of a deed of trust
or the office, rights and authority of Trustee as herein provided, the general
language of conveyance hereof to Trustee is intended and the same shall be
construed as words of mortgage unto and in favor of Mortgagee and the rights and
authority granted to Trustee herein may be enforced and asserted by Mortgagee in
accordance with the laws of the jurisdiction in which such portion of the
Mortgaged Property is located and the same may be foreclosed at the option of
Mortgagee as to any or all such portions of the Mortgaged Property in any manner
permitted by the laws of the jurisdiction in which such portions of the
Mortgaged Property is situated. This Mortgage may be construed as a mortgage,
deed of trust, chattel mortgage, conveyance, assignment, security agreement,
pledge, financing statement, hypothecation or contract, or any one or more of
them, in order fully to effectuate the lien hereof and the purposes and
agreements herein set forth.

 

20

 

 

Section 6.02         Release of Mortgage. If all Indebtedness secured hereby
shall be paid in full in cash and all Loan Documents terminated, the lien of
this Mortgagee and this Mortgage shall automatically terminate and Mortgagee
shall forthwith cause satisfaction and discharge of this Mortgage to be entered
upon the record at the expense of Mortgagor but in no event later than 14 days
thereafter, and shall execute and deliver or cause to be executed and delivered
such instruments of satisfaction and reassignment as may be appropriate.
Otherwise, this Mortgage shall remain and continue in full force and effect.

 

Section 6.03         Severability. If any provision hereof is invalid or
unenforceable in any jurisdiction, the other provisions hereof shall remain in
full force and effect in such jurisdiction and the remaining provisions hereof
shall be liberally construed in favor of Trustee and Mortgagee in order to
effectuate the provisions hereof, and the invalidity or unenforceability of any
provision hereof in any jurisdiction shall not affect the validity or
enforceability of any such provision in any other jurisdiction.

 

Section 6.04         Successors and Assigns of Parties. The term “Mortgagee” as
used herein shall mean and include any legal owner, holder, assignee or pledgee
of any of the Indebtedness secured hereby. The terms used to designate Trustee,
Mortgagee and Mortgagor shall be deemed to include the respective heirs, legal
representatives, successors and assigns of such parties.

 

Section 6.05         Satisfaction of Prior Encumbrance. To the extent that
proceeds of the Note are used to pay indebtedness secured by any outstanding
lien, security interest, charge or prior encumbrance against the Mortgaged
Property, such proceeds have been advanced by Mortgagee at Mortgagor’s request,
and Mortgagee shall be subrogated to any and all rights, security interests and
liens owned by any owner or holder of such outstanding liens, security
interests, charges or encumbrances, irrespective of whether said liens, security
interests, charges or encumbrances are released, and it is expressly understood
that, in consideration of the payment of such other indebtedness by Mortgagee,
Mortgagor hereby waives and releases all demands and causes of action for
offsets and payments to, upon and in connection with the said indebtedness.

 

Section 6.06         Subrogation of Trustee. This Mortgage is made with full
substitution and subrogation of Trustee and his successors in this trust and his
and their assigns in and to all covenants and warranties by others heretofore
given or made in respect of the Mortgaged Property or any part thereof.

 

Section 6.07         Nature of Covenants. The covenants and agreements herein
contained shall constitute covenants running with the land and interests covered
or affected hereby and shall be binding upon the heirs, legal representatives,
successors and assigns of the parties hereto.

 

Section 6.08         Notices. All notices, requests, consents, demands and other
communications required or permitted hereunder shall be given or furnished in
accordance with the terms of the Purchase Agreement relating to the giving of
notices (it being agreed to and understood that delivery to Mortgagor of any
such notice, request, consent, demand or other communication shall be deemed
delivery to any Mortgagor Party).

 

Section 6.09         Counterparts. This Mortgage is being executed in several
counterparts, all of which are identical, except that to facilitate recordation,
if the Mortgaged Property is situated in more than one jurisdiction,
descriptions of only those portions of the Mortgaged Property located in, and
descriptions of the Prior Mortgages (as defined herein) for, the jurisdiction in
which a particular counterpart is recorded shall be attached as Exhibit A
thereto. An Exhibit A containing a description of all Mortgaged Property
wheresoever situated will be attached to that certain counterpart to be attached
to a Financing Statement and filed with the Secretary of State of ______ in the
Uniform Commercial Code Records. Each of such counterparts shall for all
purposes be deemed to be an original and all such counterparts shall together
constitute but one and the same instrument, provided that a facsimile signature
shall be considered due execution and shall be binding upon the signatory
thereto with the same force and effect as if the signature were an original, not
a facsimile signature.

 

21

 

 

Section 6.10         Effective as a Financing Statement. This Mortgage, among
other things, covers goods which are or are to become fixtures on the real
property described herein and covers as-extracted collateral related to the
real/immovable property described herein. This Mortgage shall be effective as a
financing statement (i) filed as a fixture filing with respect to all fixtures
included within the Mortgaged Property, (ii) covering as-extracted collateral
with respect to all as-extracted collateral included within the Mortgaged
Property (including, without limitation, all oil, gas, other minerals and other
substances of value which may be extracted from the earth at the wellhead or
minehead) and (iii) covering all other Mortgaged Property. This Mortgage is to
be filed for record in the real/immovable property records of each county or
parish where any part of the Mortgaged Property is situated and may also be
filed in the offices of the Bureau of Land Management or the Minerals Management
Service or any relevant state agency (or any successor agencies). The mailing
address of Mortgagor is the address of Mortgagor set forth at the end of this
Mortgage and the address of Mortgagee from which information concerning the
security interests hereunder may be obtained is the address of Mortgagee set
forth at the end of this Mortgage. Nothing contained in this paragraph shall be
construed to limit the scope of this Mortgage nor its effectiveness as a
financing statement covering any type of property. A carbon, photographic,
facsimile or other reproduction of this Mortgage or of any financing statement
relating to this Mortgage shall be sufficient as a financing statement for any
of the purposes referred to in this Section. Without limiting any other
provision herein, Mortgagor hereby authorizes Mortgagee to file, in any filing
or recording office, one or more financing statements and any renewal or
continuation statements thereof.

 

Section 6.11         No Impairment of Security. To the extent allowed by
applicable law, the lien, privilege, security interest and other security rights
hereunder shall not be impaired by any indulgence, moratorium or release which
may be granted including, but not limited to, any renewal, extension or
modification which may be granted with respect to any secured obligations, or
any surrender, compromise, release, renewal, extension, exchange or substitution
which may be granted in respect of the Mortgaged Property (including without
limitation Production Proceeds), or any part thereof or any interest therein, or
any release or indulgence granted to any borrower, endorser, guarantor or surety
of any Indebtedness.

 

Section 6.12         Acts Not Constituting Waiver. Any Event of Default may be
waived without waiving any other prior or subsequent Event of Default. Any Event
of Default may be remedied without waiving the Event of Default remedied.
Neither failure to exercise, nor delay in exercising, any right, power or remedy
upon any Event of Default shall be construed as a waiver of such Event of
Default or as a waiver of the right to exercise any such right, power or remedy
at a later date. No single or partial exercise of any right, power or remedy
hereunder shall exhaust the same or shall preclude any other or further exercise
thereof, and every such right, power or remedy hereunder may be exercised at any
time and from time to time. No modification or waiver of any provision hereof
nor consent to any departure by Mortgagor therefrom shall in any event be
effective unless the same shall be in writing and signed by Mortgagee and then
such waiver or consent shall be effective only in the specific instances, for
the purpose for which given and to the extent therein specified. No notice nor
demand on Mortgagor in any case shall of itself entitle Mortgagor to any other
or further notice or demand in similar or other circumstances. Acceptance of any
payment in an amount less than the amount then due on any Indebtedness shall be
deemed an acceptance on account only and shall not in any way excuse the
existence of an Event of Default hereunder.

 

22

 

 

Section 6.13         Mortgagor’s Successors. In the event the ownership of any
Mortgaged Property or any part thereof becomes vested in a person other than
Mortgagor, then, without notice to Mortgagor, such successor or successors in
interest may be dealt with, with reference to this Mortgage and to the
obligations secured hereby, in the same manner as with Mortgagor, without in any
way vitiating or discharging Mortgagor’s liability hereunder or for the payment
of the Indebtedness or performance of the obligations secured hereby. No
transfer of any Mortgaged Property, no forbearance, and no extension of the time
for the payment of any Indebtedness secured hereby, shall operate to release,
discharge, modify, change or affect, in whole or in part, the liability of
Mortgagor hereunder or for the payment of the Indebtedness or performance of the
obligations secured hereby, or the liability of any other person hereunder or
for the payment of the Indebtedness.

 

Section 6.14         Certain Consents. Except where otherwise expressly provided
herein, in any instance hereunder where the approval, consent or the exercise of
judgment of Mortgagee is required, the granting or denial of such approval or
consent and the exercise of such judgment shall be within the sole discretion of
Mortgagee, and Mortgagee shall not, for any reason or to any extent, be required
to grant such approval or consent or exercise such judgment in any particular
manner, regardless of the reasonableness of either the request or the judgment
of such party.

 

Section 6.15         Governing Law. WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF
LAW, THIS MORTGAGE SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND
TO BE PERFORMED ENTIRELY WITHIN SUCH STATE AND THE LAWS OF THE UNITED STATES OF
AMERICA, EXCEPT THAT TO THE EXTENT THAT THE LAW OF A STATE IN WHICH A PORTION OF
THE MORTGAGED PROPERTY IS LOCATED (OR WHICH IS OTHERWISE APPLICABLE TO A PORTION
OF THE MORTGAGED PROPERTY) NECESSARILY OR, IN THE SOLE DISCRETION OF THE
MORTGAGEE, APPROPRIATELY GOVERNS WITH RESPECT TO PROCEDURAL AND SUBSTANTIVE
MATTERS RELATING TO THE CREATION, PERFECTION AND ENFORCEMENT OF THE LIENS,
PRIVILEGES, SECURITY INTERESTS AND OTHER RIGHTS AND REMEDIES OF THE TRUSTEE OR
MORTGAGEE GRANTED HEREIN, THE LAW OF SUCH STATE SHALL APPLY AS TO THAT PORTION
OF THE MORTGAGED PROPERTY LOCATED IN (OR WHICH IS OTHERWISE SUBJECT TO THE LAWS
OF) SUCH STATE.

 

Section 6.16         Exculpation Provisions. Each of the parties hereto
specifically agrees that it has a duty to read this Mortgage; and agrees that it
is charged with notice and knowledge of the terms of this Mortgage; that it has
in fact read this Mortgage and is fully informed and has full notice and
knowledge of the terms, conditions and effects of this Mortgage; that it has
been represented by independent legal counsel of its choice throughout the
negotiations preceding its execution of this Mortgage and has received the
advice of its attorney in entering into this Mortgage; and that it recognizes
that certain of the terms of this Mortgage result in one party assuming the
liability inherent in some aspects of the transaction and relieving the other
party of its responsibility for such liability. Each party hereto agrees and
covenants that it will not contest the validity or enforceability of any
exculpatory provision of this Mortgage on the basis that the party had no notice
or knowledge of such provision or that the provision is not “conspicuous.”

 

Section 6.17         FINAL AGREEMENT. THE LOAN DOCUMENTS, THIS MORTGAGE AND THE
OTHER WRITTEN DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND THEREWITH REPRESENT
THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE
OR PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE
ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

23

 

 

Section 6.18         Subrogation; Prior Mortgages. To the extent that proceeds
of the Indebtedness are used to pay obligations secured by any outstanding lien,
privilege, security interest, charge or prior encumbrance against any Mortgaged
Property (“Prior Mortgages”), such proceeds have been advanced at Mortgagor’s
request, and the Trustee for the benefit of the Mortgagee or the Mortgagee as
agent for the party or parties advancing the same shall be subrogated to any and
all rights, security interests and liens owned by any owner or holder of such
Prior Mortgages, privileges, security interests, charges or encumbrances,
irrespective of whether said liens, privileges, security interests, charges or
encumbrances are released, and it is expressly understood that, in consideration
of the payment of such obligations, Mortgagor hereby waives and releases all
demands and causes of action for offsets and payments to, upon and in connection
with the said obligations. Mortgagor and Mortgagee acknowledge that this
Mortgage amends, restates and consolidates the Prior Mortgages, and all liens,
claims, rights, titles, interests and benefits created and granted by the Prior
Mortgages shall continue to exist, remain valid and subsisting, shall not be
impaired or released hereby, shall remain in full force and effect and are
hereby renewed, extended, carried forward and conveyed as security for the
Indebtedness.

 

Section 6.19         Compliance with Usury Laws. It is the intent of Mortgagor,
Mortgagee and all other parties to the Loan Documents to contract in strict
compliance with applicable usury law from time to time in effect. In furtherance
thereof, it is stipulated and agreed that none of the terms and provisions
contained herein or in the other Loan Documents shall ever be construed to
create a contract to pay, for the use, forbearance or detention of money,
interest in excess of the maximum amount of interest permitted to be collected,
charged, taken or received by applicable law from time to time in effect.

 

Section 6.20         Certain Obligations of Mortgagor. Without limiting
Mortgagor’s obligations hereunder, Mortgagor’s liability hereunder and the
obligations secured hereby shall extend to and include all post-petition
interest, expenses and other duties and liabilities with respect to Mortgagor’s
obligations hereunder which would be owed but for the fact that the same may be
unenforceable due to the existence of a bankruptcy, reorganization or similar
proceeding.

 

Section 6.21         Authority of Mortgagee. The holders of the Indebtedness
secured hereby may, by agreement among them, provide for and regulate the
exercise of rights and remedies hereunder, but, unless and until modified to the
contrary in writing signed by all such persons and recorded in the same counties
as this Mortgage is recorded, (i) all persons other than Mortgagor and its
affiliates shall be entitled to rely on the releases, waivers, consents,
approvals, notifications and other acts (including, without limitation, or the
appointment or substitution of trustees hereunder and the bidding in of all or
any part of the Indebtedness held by any one or more persons, whether the same
be conducted under the provisions hereof or otherwise) of Mortgagee, without
inquiry into any such agreements or the existence of required consent or
approval of any holders of Indebtedness and without the joinder of any party
other than Mortgagee in such releases, waivers, consents, approvals,
notifications or other acts and (ii) all notices, requests, consents, demands
and other communications required or permitted to be given hereunder may be
given to Mortgagee.

 

24

 

 

Section 6.22         Interpretation, etc. Within this Mortgage, words of any
gender shall be held and construed to include any other gender, and words in the
singular number shall be held and construed to include the plural, unless the
context otherwise requires. Titles appearing at the beginning of any
subdivisions hereof are for convenience only, do not constitute any part of such
subdivisions, and shall be disregarded in construing the language contained in
such subdivisions. References herein to any Section, Annex, Schedule or Exhibit
shall be to a Section, an Annex, a Schedule or an Exhibit, as the case may be,
hereof unless otherwise specifically provided. The word "or" is not exclusive.
The use herein of the word "include" or "including", when following any general
statement, term or matter, shall not be construed to limit such statement, term
or matter to the specific items or matters set forth immediately following such
word or to similar items or matters, whether or not nonlimiting language (such
as "without limitation" or "but not limited to" or words of similar import) is
used with reference thereto, but rather shall be deemed to refer to all other
items or matters that fall within the broadest possible scope of such general
statement, term or matter.

 

[rest of page intentionally left blank; signature page follows]

 

25

 

 

WITNESS THE EXECUTION HEREOF, this _____ day of June, 2012, to be effective as
of said date (the “Effective Date”).

 

  MORTGAGOR:       AMERICAN PETRO-HUNTER INC., a Nevada corporation       By:  
  Name:   Robert B. McIntosh   Title:     President and Chief Executive Officer

 



The name and address of the Mortgagor is:



AMERICAN PETRO-HUNTER INC.

17470 N. Pacesetter Way

Scottsdale, AZ 85255

Attention: Robert McIntosh

Facsimile: (____) ____ - __________

 

The name and address of the Mortgagee is:



ASYM ENEGY OPPORTUNITIES LLC

1055 Washington Boulevard, Suite 410

Stamford, Connecticut 06901

Attention: Greg Imbruce

Facsimile: (203) 595-5600

 

 

 

